CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Statements and Experts" and “Financial Highlights” in the Prospectus/Proxy Statement and to the incorporation by reference in this Registration Statement on Form N-14 of our report dated January 28, 2015 on the financial statements and financial highlights of General Municipal Money Market Fund (the “Fund”) included in the Fund’s annual report for the fiscal year ended November 30, 2014. /s/ ERNST & YOUNG LLP New York, New York March 2, 2015
